Title: From Benjamin Franklin to Robert R. Livingston, 15 April 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy April 15. 1783.
You complain sometimes of not hearing from us. It is now near three Months since any of us have heard from America. I think our last Letter came with General de Rochambeau. There is now a Project under Consideration for establishing Monthly Packet Boats between France & New-York, which I hope will be carried into Execution: Our Correspondences may then be more regular & frequent.
I send herewith another Copy of the Treaty concluded with Sweden. I hope how ever that you will have received the former and that the Ratification is forwarded. The King, as the Ambassador informs me, is now employed in examining the Duties, payable in his Ports, with a View of lowering them in favour of America, and thereby encouraging and facilitating our mutual Commerce.
M. De Walterstorff, Chambellan du Roi de Dannemark, formerly Chief Justice of the Danish West India Islands, was last Year at Paris, where I had some Acquaintance with him, and he is now returned hither. The News-Papers have mentioned him as intended to be sent minister from his Court to Congress; but he tells me no such Appointment has yet been made. He assures me however that the King has a strong Desire to have a Treaty of Friendship and Commerce with the United States; and he has communicated to me a Letter, which he received from M. Rosencrone the Minister for Foreign Affairs, expressing that Disposition. I enclose a Copy of the Letter, and if the Congress shall approve of entring into such a Treaty with the King of Denmark, of which I have told M. de Walterstorff I made no doubt, they will send to me or to whom else they shall think proper the necessary Powers and Instructions for that purpose. In the meantime to keep the Business in Train, I have sent to that Minister, for his Consideration, a Translation of the Plan (mutatis mutandis) which I received from Congress for a Treaty with Sweden, accompanied by a Letter, of which I likewise enclose a Copy. I think it would be well to make it one of the Instructions to whoever is commissioned for the Treaty, that he previously procure Satisfaction for the Prizes mentioned in my Letter.
The Definitive Treatys have met with great Delays, partly by the Tardiness of the Dutch, but principally by the Distractions in the Court of England, where for six or seven Weeks there was properly no Ministry nor any Business effected.— They have at last settled a Ministry but of such a Composition as does not promise to be lasting. The Papers will inform you who they are. It is now said that Mr. Oswald, who signed the Preliminaries, is not to return here, but that Mr. David Hartley comes in his stead, to settle the definitive. A Congress is also talked of, and that some Use is therein to be made of the Mediation formerly proposed of the Imperial Courts. Mr. Hartley is an old Friend of mine and a strong Lover of Peace, so that I hope we shall not have much difficult Discussion with him: but I could have been content to have finished with Mr. Oswald whom we always found very reasonable. Mr. Lawrens having left Bath, mended in his Health, is daily expected at Paris, where Messrs. Jay & Adams still continue. Mr Jefferson is not yet arrived, nor the Romulus in which Ship I am told he was to have taken his Passage. I have been the more impatient of this Delay, from the Expectation given me of full Letters by him. It is extraordinary that we should be so long without any Arrivals from America in any Part of Europe. We have as yet heard nothing of the Reception of the Preliminary Articles in America, tho’ it is now near 5. Months since they were signed. Barney indeed did not get away from hence before the Middle of January, but Copies went by other Ships long before him: He waited sometime for the Money he carried, and afterwards was detained by violent contrary Winds. He had a Passport from England, and I hope arrived safe; tho’ we have been in some Pain for him on account of a Storm soon after he sail’d.
The English Merchants have shewn great Eagerness to reassume their Commerce with America: but apprehending that our Laws prohibiting that Commerce would not be repealed till England had set the Example by repealing theirs, the Number of Vessels they had loaded with Goods have been detained in Port, while the Parliament have been debating on the Repealing Bill, which has been alter’d two or three times and is not yet agreed upon. It was at first propos’d to give us equal Privileges in Trade, with their own Subjects repealing thereby, with respect to us, so much of their Navigation Act as regards Foreign Nations. But that Plan seems to be laid aside; and what will finally be done in the Affair is yet uncertain.
There is not a Port in France, and few in Europe, from which I have not received several Applications of Persons desiring to be appointed Consuls for America. They generally offer to execute the Office for the honour of it, without Salary. I suppose the Congress will wait to see what Course the Commerce will take, and in what Places it will fix itself, in order to find where Consuls will be necessary, before any Appointments are made; and perhaps it will then be thought best to send some of our own People. If they are not allow’d to Trade there must be a great Expence for Salaries. If they may trade and are Americans, the Fortunes they make will mostly settle at last in our own Country. The Agreement I was to make here respecting Consuls has not yet been concluded. The Article of Trading is important. I think it would be well to reconsider it.
I have caused to be struck here the Medal which I formerly mentioned to you, the Design of which you seem’d to approve. I inclose one of them in Silver for the President of Congress, and one in Copper for yourself: The Impression on Copper is thought to appear best; and you will soon receive a Number for the Members. I have presented one to the King and another to the Queen both in Gold; & one in silver to each of the Ministers, as a monumental Acknowledgement which may go down to future Ages, of the Obligations we are under to this Nation. It is mighty well received, and gives general Pleasure. If the Congress approve of it, as I hope they will, I may add something on the Die (for those to be struck hereafter) to shew that it was done by their Order, which I could not venture to do ’till I had Authority for it.
A multitude of People are continually applying to me Personally and by Letters, for Information respecting the means of transporting themselves, Families and Fortunes to America. I give no Encouragement to any of the Kings Subjects, as I think it would not be right in me to do it, without their Sovereign’s Approbation: and indeed few offer from France, but Persons of irregular Conduct and desperate Circumstances whom we had better be without: But I think there will be great Emigration from England, Ireland, and Germany.
There is a great Contest among the Ports which of them shall be of those to be declared Free for the American Trade. Many Applications are made to me to interest myself in the Behalf of all of them: But having no Instructions on that head, and thinking it a Matter more properly belonging to the Consul, I have done nothing in it.
I have continued to send you the English Papers. You will often see Falshoods in them respecting what I say & do, and write, &ca. You know those Papers too well, to make any Contradiction of such Stuff necessary from me.

Mr. Barclay is often ill, and I am afraid the Settlement of our Accounts will be in his hands a long Operation. I shall be impatient at being detained here on that Score after the Arrival of my Successor. Would it not be well to join Mr. Ridley with Mr. Barclay for that Service? He resides in Paris and seems active in Business: I know not indeed whether he would undertake it; but wish he may.
The Finances here are embarrass’d, & a new Loan is proposed by way of Lottery, in which it is said by some Caculators, the King will pay at the Rate of 7 per. Cent. I mention this to furnish you with a fresh convincing Proof, against Cavillers of the Kings Generosity towards us, in lending us six Millions this Year at 5 per Cent. and of his Concern for our Credit, in saving by that Sum the honour of Mr Morris’s Bills, while those drawn by his own Officers abroad, have their Payment suspended for a Year after they become due.
You have been told that France might help us more liberally if she would. This last Transaction is a Demonstration of the contrary. Please to shew these last Paragraphs to Mr. Morris, to whom I cannot now write, the Notice of this Ship being short; but it is less necessary, as Mr. Grand writes him fully.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
[In Franklin’s hand:] P.S. Mr Laurens is just arrived.The honble. Robt. R. Livingston Esqr Secy. for Foreign-Affairs.
 
Notation: Letter 15 April 1783. Doct B. Franklin— June 18. 1783 Referred to Mr Madison Mr Higgenson Mr Hamilton
